Citation Nr: 0312653
Decision Date: 06/12/03	Archive Date: 08/07/03

DOCKET NO. 98-08 641               DATE JUN 12, 2003

On appeal from the Department of Veterans Affairs Regional Office
in San Juan, the Commonwealth of Puerto Rico 

THE ISSUE 

Entitlement to service connection for schizoaffective disorder. 

REPRESENTATION 

Veteran represented by: Kathy A. Lieberman, Attorney 

ATTORNEY FOR THE BOARD 

Lu Zhou, Law Clerk

INTRODUCTION

The veteran served on active duty from December 1982 to February
1983 and from August 1983 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a November 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto
Rico. The veteran requested and was scheduled to appear at a
hearing at the RO in August 1998; however, he canceled this
hearing.

In March 2000, the Board denied the veteran's claim for service
connection. The veteran subsequently appealed to the United States
Court of Appeals for Veterans Claims (Court). In August 2002
memorandum decision, the Court vacated Board's March 2000 decision
and remanded the issue to the Board. 

FINDING OF FACT 

The veteran's current schizoaffective disorder has been related his
military service.

CONCLUSION OF LAW 

A schizoaffective disorder was incurred in active service. 38
U.S.C.A. 101(16), 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002);
38 C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION 

The veteran contends that his schizoaffective disorder began during
service. Service connection may be granted for a disability
resulting from disease or injury incurred in or aggravated by
service. 38 U.S.C.A. 1131 (West 2002); 38 C.F.R. 

- 2 -

 3.303(a) (2002). For the showing of chronic disease in service,
there is required a combination of manifestations sufficient to
identify the disease entity and sufficient observation to establish
chronicity at the time, as distinguished from merely isolated
findings or a diagnosis including the word "chronic." When the fact
of chronicity in service is not adequately supported, then a
showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b) (2002). Service connection may be also
granted for any disease diagnosed after discharge, when all the
evidence, including that pertinent to service, establishes that the
disease was incurred:in service. 38 C.F.R. 3.303(d) (2002).

Service connection connotes many factors, but basically, it means
that the facts, as shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service. A determination of service connection requires a
finding of the existence of a current disability and a
determination of a relationship between that disability and an
injury or disease in service. See Pond v. West, 12 Vet. App. 341
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service medical records disclose a diagnosis of adjustment disorder
with mixed emotional features after a suicide gesture in May 1986.

In a June 1993 statement, Dr. Antonio A. Milland Torres indicated
that veteran was under his care since March 1993 presenting
symptoms of anxiety and insomnia. The veteran was hospitalized at
First Hospital Panamericano in June 1993 with a final diagnosis of
psychotic disorder, not otherwise specified. In an October 1997
report, the doctor noted that the veteran had experienced a serious
emotional crisis during military service and received treatment,
but continued to experience hand tremors thereafter.

In the September 1998 psychiatric report, Dr. Torres noted that
during service, the veteran attempted suicide, was provided
psychiatric treatment, and that the veteran's service records
during his period of correctional custody contain a statement that
the veteran's moods and attitude were continually changing and
appeared to do so without any significant reason. He further stated
that after

- 3 -

service, the veteran's civilian community life was turbulent. Dr.
Torres opined that the veteran's crisis during service was a major
depressive episode.

In a May, 2003 letter, Dr. Torres noted that he had reviewed the
veteran's service medical records and subsequent treatment records.
Dr. Torres stated that the veterans current diagnosis was
schizoaffective disorder, depressive type. Dr. Torres stated that
it was his opinion that it was more probable than not that the
first manifestations of the veteran's emotional disorder started
during military service and worsened progressively until June 1993
when veteran needed his second in- patient psychiatric
hospitalization.

There is no medical evidence of record to refute the professional
medical opinion of the private physician and there are no
prevailing reasons to doubt the credibility or probative: value of
the physician's statements. Accordingly, service connection is
warranted for schizoaffective disorder. Thus, based on review of
the evidence of record, the Board concludes that the evidence
supports a grant of service connection for schizoaffective
disorder.

VCAA

The Board has considered the veteran's claim with respect to the
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 5100 et. Seq.
(West 2002). Given the favorable outcome as noted above, no
conceivable prejudice to the veteran could result from this
adjudication. See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

ORDER

Service connection for a schizoaffective disorder is granted.

CHERYL L. MASON
Acting Veterans Law Judge, Board of Veterans' Appeals

4 -

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 5 -



